              Case 2:18-cr-20698-AJT-MKM ECF No. 38, PageID.254 Filed 08/04/21 Page 1 of 1

PROB 35                   Report and Order Terminating Supervised Release
(Rev. 5/01)                            Prior to Original Expiration Date


                                 UNITED STATES DISTRICT COURT
                                                    FOR THE

                                     EASTERN DISTRICT OF MICHIGAN


               UNITED STATES OF AMERICA

                            v.                                 Crim. No. 18-CR-20698-01


                  STROUD, Kevin Raymond




       On August 20, 2019 the above named was placed on supervised release for a period of three years. The
 supervised releasee has complied with the rules and regulations of supervised release and is no longer in need
 of supervision. It is accordingly recommended that the supervised releasee be discharged from supervision.




                                                                 Respectfully submitted,



                                                                 s/Daniel Ziehmer
                                                                 United States Probation Officer



                                               ORDER OF COURT

        Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and
that the proceedings in the case be terminated.

          Dated this        4th    day of               August                  , 2021        .


                                                                 s/Arthur J. Tarnow
                                                                 Arthur J. Tarnow
                                                                 United States District Judge
